DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the turning shaft, the coupling-portion-side supported portion being supported on the operation unit, and the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because a “,” is missing at the end of line 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang [US 5,947,616].
In regard to claim 1, Liang discloses [in Figs. 1-5] a switch comprising: a base [A]; an operation unit [2] disposed on the base [A] and moving in a contacting/separating direction with respect to the base [A] in response to an external force; a pair of link members [11, 12] configured to guide movement of the operation unit [2] in the contacting/separating direction; and a coupling portion [1112, 1211] configured to turnably couple around a turning shaft [1112] the pair of link members [11, 12] to each other, the pair of link members [11, 12] each including a coupling-portion-side supported portion [annotated below] supported on one of the base [A] and the operation unit [2] and an end-side supported portion [1113, 1123, 1212, 1222] supported on the other of the base [A] and the operation unit [2], wherein, when the operation unit [2] moves in the contacting/separating direction with respect to the base [A], the coupling-portion-side supported portion slides with respect to one of the base [A] and the operation unit [2] in a direction substantially perpendicular to the contacting/separating direction and in a direction substantially perpendicular to the turning shaft, the coupling-portion-side supported portion protrudes downward in a 

    PNG
    media_image1.png
    496
    404
    media_image1.png
    Greyscale

In regard to claim 2, Liang discloses [in Figs. 1-5] the switch according to claim 1, wherein, when the operation unit [2] moves in the contacting/separating direction with respect to the base [A], both the coupling-portion-side supported portion [annotated above] and the end-side supported portion [1113, 1123, 1212, 1222] slide with respect to the base [A] and the operation unit [2] in the direction substantially perpendicular to 
In regard to claims 5 and 6, Liang discloses [in Figs. 1-5] the switch according to claim 1, wherein the coupling portion [1112, 1211] pivotally supports and couples each of the pair of link members [11, 12] in a turnable manner in a loosely fitted state, and a gap of a loosely fitted part in the coupling portion [1112, 1211] is constant when the operation unit [2] moves in the contacting/separating direction with respect to the base [A], wherein the pair of link members [11, 12] is made up of a first link member [11] and a second link member [12], and the coupling portion is made up of a shaft portion [1112] provided on one of the first link member [11] and the second link member [12], and a shaft hole [1211] portion provided on the other of the first link member [11] and the second link member [12] and loosely fitted to the shaft portion [1112].  
In regard to claim 7, Liang discloses [in Fig. 1] a keyboard [col. 1, lines 62-63] comprising a plurality of the switches according to claim 1.  
In regard to claim 8, Liang discloses [in Figs. 1-5] the switch according to calm 1, wherein the side wall recessed groove portion includes an overhanging portion [343, 343’, 334, 344], and the overhanging portion regulates a movement of the pair of link members [11, 12] housed between the overhanging portion and the base [A] in the contacting/separating direction and in a direction away from the base [A].  
In regard to claim 9, Liang discloses [in Fig. 1] a keyboard [col. 1, lines 62-63] comprising a plurality of the switches according to claim 1.  

Response to Arguments
Applicant's arguments filed 4/12/21 have been fully considered but they are not persuasive. In regard to the objections to the drawings, the turning shaft of claim 1 is not shown.  Applicant argues that Fig. 5 and [par. 0024-0026] describe the turning shaft as the shaft portion 21a and shaft hole portion 22a together.  However, [par. 0030] of the originally-filed specification refers to [22] has the link member that has the unidentified turning shaft.  Further, claim 6 recites that the coupling portion further includes a shaft portion.  Applicant also argues that Figs. 1(a) and 1(b) and [par. 0029 and 0032] describe that the coupling-portion-side supported portion is supported on the operation unit and the end-side supported portion is supported on the base.  The Examiner disagrees.  Paragraph 0029 of the originally-filed specification describes that 21d and 22d, identified as the end-side supported portions, are supported on the operation unit.  Paragraph 0032 of the originally-filed specification describes that 21f and 22f, identified as the coupling-portion-side supported portions, are supported on the base. In regard to claim 5, Applicant argues that Fig. 5 and [par. 0058 and 0059] describe the loosely fitted part.  The Examiner disagrees.  Paragraph 0058 of the originally-filed specification refers to [23] as the coupling portion that includes the unidentified loosely fitted part.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Izawa et al. [Izawa hereinafter, US 11,004,628] discloses a switch with similar link members. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LHEIREN MAE A CAROC/Examiner, Art Unit 2833